DETAILED ACTION

The present application is being examined under the pre-AIA  first to invent provisions. This action is in response to applicant’s communication filed on 11/18/2020 and a Terminal Disclaimer filed on 03/10/2021. Claims 9-20 were pending.
Claims 9-20 are now allowed.
The IDSs filed on 06/10/2020 and 02/24/2021 have been considered.
A terminal disclaimer filed on 03/10/2021 has been received and considered.
REASONS FOR ALLOWANCE
The following is a reasons for allowance for an indication of allowable subject matter: 
the prior art of record does not render obvious nor anticipate the combination of claimed elements, including limitations of:
 	“wherein in response to receiving a request to instantiate a platform instance of a requested service, the workflow orchestrator: assigns an identifier to the platform instance for use with subsequent workflow operations related to the platform instance; executes, one or more actions defined by the workflow operations, to receive an assembly to be associated with the requested service, and configure the assembly to create a personalized assembly that provides the requested service; and deploys the personalized assembly to the cloud computing environment, where it is made accessible as the platform instance of the requested service.” In light of other features recited in independent claim 9 and similarly recited in independent claims 13 and 17.
Dependent claims 10-12, 14-16 and 18-20 are allowed at least by virtue of their dependencies from the independent claims 9, 13 and 17. Thus, claims 9-20 are hereby allowed.

6.	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joon Hwang can be reached on 5712724036.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/M. H./
Melaku Habtemariam
Examiner, Art Unit 2447
3/10/2021


/SURAJ M JOSHI/Primary Examiner, Art Unit 2447